Title: From Thomas Jefferson to Albert Gallatin, 26 June 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th: J. to mr Gallatin
                            
                            June 26. 06.
                        
                        The Attorney Genl. being absent, we must decide for ourselves the question raised by Colo. Newton’s letter
                            Whether mr Cooper can own a registered vessel? or in other words whether he is a citizen of the US?
                        I hold the right of expatriation to be inherent in every man by the laws of nature, & incapable of being
                            rightfully taken from him even by the united will of every other person in the nation. if the laws have provided no
                            particular mode by which the right of expatriation may be exercised, the individual may do it by any effectual &
                            unequivocal act or declaration. the laws of Virginia have provided a mode; mr Cooper is said to have exercised his right
                            solemnly & exactly according to that mode & to have departed from the commonwealth; whereupon the law declares that
                            ‘he shall thenceforth be deemed no citizen’. returning afterwards he returns an alien, and must proceed to make himself a
                            citizen, if he desires it, as every other alien does. at present he can hold no lands, recieve nor transmit any
                            inheritance, nor enjoy any other right peculiar to a citizen.
                        The General government has nothing to do with this question. Congress may by the constitution ‘establish an
                            uniform rule of naturalization’ that is, by what rule an alien may become a citizen. but they cannot take from a citizen
                            his natural right of divesting himself of the character of a citizen by expatriation.
                    